Citation Nr: 0941804	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from June 1935 to June 
1939, and from December 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran has right hip, vertigo, and skin 
disabilities, but none of these disabilities is a cancer or 
one of the diseases recognized by VA to be a radiogenic 
disease; the Veteran is not a radiation-exposed veteran and 
his disabilities are not the result of exposure to ionizing 
radiation during active service.

2.  A right hip disability was not manifest during service, 
arthritis was not manifest within one year of separation, and 
current right hip disability is not attributable to service.

3.  Vertigo is not attributable to service.  

4.  A skin disorder is not attributable to service; skin 
cancer has not been diagnosed.  





CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein, to include as the result of claimed 
inservice radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.311 (2009).

2.  Vertigo was not incurred or aggravated in active service, 
to include as the result of claimed inservice radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311 (2009).

3.  A skin disorder was not incurred or aggravated in active 
service, to include as the result of claimed inservice 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in October 2007 which fully satisfied 
the duty to notify provisions and included pertinent 
information regarding radiation claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his right hip, vertigo, and skin 
disabilities are related to his periods of honorable service, 
as the standards of the recent decision of the Court in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, there is no inservice indication of right hip, 
vertigo, or skin disabilities.  Also significant is the fact 
that the claimed disabilities were first identified many 
decades after his periods of honorable service.  In light of 
these findings, the second and third prongs of McLendon have 
not been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, he is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

While the Veteran is competent to report that he has right 
hip problems, vertigo, and skin outbreaks, the matter of the 
etiology of these problems requires a complex medical 
assessment particularly given the extended period of time 
since the Veteran was separated from service.  See Jandreau; 
see also Woehlaert.  Thus, the Veteran's lay assertions are 
not competent or sufficient in that regard.  


Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Veteran does not assert that 
claimed disabilities were incurred during a combat. encounter  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis and malignant tumors will be presumed 
to have been incurred in or aggravated by service if it had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records do not reveal any diseases or 
injuries involving the right hip or skin, nor was vertigo 
complained of, treated, or diagnosed.  The separation 
examination revealed normal skin, orthopedic, and 
neurological evaluations.  

Post service, there is no record of complaints, treatment, or 
diagnosis of claimed disabilities for decades, until the 
2000's.  See VA medical records dated 2002-2008; Hattiesburg 
Clinic medical records dated 2006-2008; Marion General 
Hospital medical records dated 2007; and Columbia Family 
Clinic dated 2008.  Likewise, in his application for VA 
benefits, the Veteran indicated that he did not have these 
disabilities until the 2000's.  The pertinent diagnoses 
reflect osteoarthritis of the right hip/right hip 
replacement; vertigo; precancerous skin lesions, psoriasiform 
dermatitis, psoriasis, eczema, xerosis, tinea corpis, scalp 
cellulitis, seborrheic keratosis, and nail fungus, all 
diagnosed over 50 years after service.  

The Veteran claims that he has right hip, vertigo, and skin 
disabilities due to inservice radiation exposure.  He 
indicated that he was exposed to atmospheric testing in 1951; 
he stated that he was not in Hiroshima or Nagasaki.  

At the outset, the Board notes that the Veteran was not on 
active duty in 1951.  However, the Board will nevertheless 
consider the allegation of inservice radiation exposure.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(2).  These cancers 
specific to radiation-exposed veterans for the purpose of 
presumptive service connection are the following: (i) 
leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract (urinary tract means kidneys, renal pelves, 
ureters, urinary bladder, and urethra), (xvii) cancer of the 
bone; (xviii) cancer of the brain; (xix) cancer of the colon; 
(xx) cancer of the lung; and (xxi) cancer of the ovary.  38 
C.F.R. § 3.309(d) (2).

The Veteran's currently diagnosed right hip, vertigo, and 
skin disabilities, as discussed in further detail below, do 
not include any diagnosis of a cancer.  Although it has been 
claimed that the Veteran has had skin cancer, the medical 
records show a myriad of skin disorders and he has been 
treated for precancerous skin problems, but no diagnosis of 
cancer was made over the recent six year span of time.  There 
was no showing of any development of any skin lesion from 
precancerous to skin cancer.  Further, skin cancer is not 
listed at 38 C.F.R. § 3.309(d) (2).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 
3.311, radiogenic diseases include the following: all forms 
of leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non- malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

As noted the Veteran does not have any diagnosis of a 
disability listed at 38 C.F.R. § 3.311(b)(2), to include skin 
cancer.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The record, including the service personnel records, do not 
show that the Veteran is a "radiation-exposed veteran" as 
defined by 38 C.F.R. § 3.309(d)(3).  By his own admission, he 
did not serve at Hiroshima or Nagasaki, Japan.  There is no 
evidence of any onsite participation in a test involving the 
atmospheric detonation of a nuclear device; that the Veteran 
has a prisoner of war in Japan; or that he served on the 
grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and/or Oak Ridge, Tennessee; or 
on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  The Under Secretary is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health; 
if, after this consideration, the Under Secretary determines 
that there is no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service, the 
Under Secretary shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 3.311.  
As noted above, the list of radiogenic diseases is found 
under 38 C.F.R. § 3.311(b)(2).

Since the Veteran is not a "radiation-exposed veteran," 
does not have any of the presumptive cancers, and does not 
have any of the radiogenic diseases, a dose estimate was not 
obtained.  Also, since the Veteran is not a "radiation-
exposed" Veteran, he cannot establish service connection 
under the third method per 38 C.F.R. § 3.303(d) (when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service) since radiation exposure is a prerequisite.  

The Board must now consider the matter of direct service 
connection and incurrence during the presumptive period if 
applicable.  The service treatment records revealed no 
complaints, findings, treatment, or diagnosis of any right 
hip, vertigo, or skin disabilities.  In fact, the separation 
examination made specifically normal clinical findings, as 
noted above.  Moreover, thereafter, there were no 
manifestations or diagnosis of right hip arthritis in the 
initial post-service year of either period of service.  

Post service, there were no complaints, findings, treatment, 
or diagnosis of any right hip, vertigo, or skin disabilities, 
for over 50 years.  There was no continuity of symptoms after 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Further, the Veteran did not file a claim for many decades 
after he was discharged from service.  A Veteran's delay in 
asserting a claim can constitute negative evidence that also 
weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 
(1992).  As noted, the Veteran is not competent to provide a 
complex medical assessment as to the etiology of current 
diagnoses.  With regard to vertigo, it was specifically noted 
in the medical records that the etiology was unknown.  
Rather, the record shows that the Veteran did not have right 
hip, vertigo, or skin disabilities when he left service.  The 
record does not show any symptoms or diagnoses for over 50 
years.  The record is simply devoid of competent evidence 
supporting a finding that current right hip, vertigo, and 
skin disabilities are related to service.  In essence, any 
assertions of chronicity and continuity are unsupported.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim.).

Accordingly, service connection is not warranted for current 
right hip, vertigo, and skin disabilities.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The preponderance is against the Veteran's claims, 
and they must be denied.


ORDER

Service connection for a right hip disability is denied.  

Service connection for vertigo is denied.

Service connection for a skin disability is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


